Title: [1757]
From: Adams, John
To: 


      At the time when Fort William Henry was besieged, there came down almost every day dispatches from the General to the New England Collonies urging for Troops and Assistance. Col. Chandler the Younger had sent so many Expresses that he found it difficult to get Persons to undertake the Journeys. Complaining of this Embarrassment one Evening, in company, I told him, I had so long led a sedendary Life that my health began to fail me, and that I had an inclination to take a Journey on Horseback. The next Morning by Day break he was at my Chamber Door, with Dispatches for the Governor of Rhode Island. He said a Horse was ready. Without hesitation I arose and was soon mounted. Too much dispatch was necessary for my comfort and I believe for my health, for a Journey so fatiguing, to a Man who was not on horseback more than once a Year on a short visit to his Parents, I cannot think callculated to relieve a valetudinarian. Arrived at Providence I was informed that the Governor Mr. Green William Greene was at Newport with the General Assembly. I had then to ride through the Narragansett Country and to cross over Conannicutt to Rhode Island. In the Woods of Narragansett I met two Gentlemen on Horse back, of whom I took the Liberty to enquire whether The Governor was still at Newport? One of them answered he was not: but the Gentleman with him was the Governor. My Dispatches were delivered to him and he broke the Seals and read them on the Spot. He said he believed the French were determined to have the Country: asked many questions, gave me many polite Invitations to return with him to his home, which as he said he had no answer to return by me, and as I was determined to see Newport I civilly declined. Pursuing my Journey I found a great difficulty to get over the Water, As the boat and Men were gone upon their usual Employment. One was found after a time very tedious to me and I landed on the Island, and had a good opportunity to see the whole of it as my road to Bristol lay through the whole length of it. To Me, the whole Island appeared a most beautifull Garden: an ornamented Farm: but hostile Armies have since degarnished it of a principal Embellishment, the noble rows and plantations of Trees. Crossing over the Ferry to Bristol I spent a night with Col. Green whose Lady was a Church and Sister to Mrs. John Chandler. Here I was happy and felt myself at home. Next Morning I pursued my Journey by Land to Worcester. The whole Journey was accomplished in four days, one of which was Sunday. As I was obliged to ride all that day I had an opportunity of observing the manners of Rhode Island, much more gay and social than our Sundays in Massachusetts. At Angells in Providence I met a relation and a Neighbour Mr. John Bass, who had lost his Parish at Ashford, by the Intollerance of orthodoxy at that time the times and had removed his Family to Providence and begun the Practice of Physick. I met another Clergyman and a sensible Man at Bristol. At the Inns as usual there were Scaenes and Characters, for the Amusement of Swift or even Shakespeare.
      Another Journey had well nigh proved fatal to me. Mr. Joshua Willard of Petersham, who had married Miss Ward a Niece of General Ward of Shrewsbury, invited me with many other Gentlemen of Worcester, to escort home his Wife. I procured the only horse that could be found to be lett. Gay and active enough but the hardest both upon the Trott and Canter, I ever mounted. We went through a Wilderness of old Rutland and New Rutland, now a garden, spent a day or two at Petersham where I conversed much and with great pleasure with Mr. Aaron Whitney, a very sensible, entertaining and good humoured Clergyman, the Grandfather of Mr. Peter Whitney the amiable, ingenious, eloquent and pious Minister of Quincy and Father of Mr. Peter Whitney of Northborough. On our return we rode through Number Six and other Numbers to Number two since called Westminster, a perfect Wilderness and the thickest I ever saw, but now a well cultivated and thick settled Country. We spent a night with Mr. Marsh a Clergyman at the foot of the Wachusett, a Mountain which We ascended to the Top the next morning. From this hight the whole World appeared on a level below Us excepting the Monad­nocks. Even the blue hills, which I have since seen very distinct from Mr. Gills house, were scarce discernible. The Wind was so high and the Air so cold that We had little Inclination to remain long upon it. Descending to the foot We found it as uncomfortably warm. We mounted our Horses and returned home by the Way of Lunenbourg and Lancaster. After this Journey, whatever was the cause, whether the fatigue in general or the rude Motions of my horse in particular I know not, I found myself in very ill health. The Physicians told me that close Application to a School and to Studies by night and by Day had thickened and corrupted the whole Mass of my blood and Juices, and that I must have recourse to a Milk Diet according to the Theory and Practice of Dr. Cheyne, at that time the height of the Fassion in Medicine. I had read the Writings of Dr. Cheyne and now read them again, renounced all Meat and Spirits and lived upon Bread and milk, Vegetables and Water. I found my head more at Ease and thought I pursued my Studies to more Advantage: but was tormented with a heart burn every afternoon, which nothing but large potions of Tea at Evening could extinguish. I pursued this course for Eighteen months, six or seven of which passed at my fathers house, with the Advice of Dr. Savil and Dr. Hearsey Hersey, who were both unqualified Admirers of Cheyne’s in Theory, though not in their own practice. My excellent Father at last by his tender Advice at sometimes and a little good humoured ridicule at others converted me again to the Use of a little meat and more comforting Drink, but in both of these I was extreamly sparing for many Years after, and indeed untill I became a Member of Congress and a Traveller, when long Journeys and Voyages made a more generous Regimen essential to my being.
     